His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
Plaintiff purchased of defendant a second-hand gasoline engine guaranteed by the latter to be in first class condition, or as defendant terms it, “in good running order.” The engine was purchased for the avowed purpose of supplying the motive power to a boat hull then owned by plaintiff. It is proved that the engine ran smoothly while in defendant’s shop, where it was subjected to no load; but it is established with equal certainty that when installed in plaintiff’s boat and connected with the propeller which it was expected to drive, the engine did not operate properly, but on the contrary stopped constantly, running intermittently for a short time or distance and at an unusually low speed.
Defendants, sued for the return of the purchase price, stress the fact that the engine ran successfully in their shop. But the contract must be read in the light of the object for which the engine was purchased; and so considered their guarantee was that it would operate properly, *395not in the shop, but in propelling the boat wherein it was to be installed and used.
Opinion and decree, June 11th, 1917.
Defendants’ prime defense is that the trouble was due to improper installation in that the engine was not in line with the propeller shaft. It is significant that in their numerous and vain attempts to make the engine run, they devoted their attention not to this but to other alleged defects, and that moreover in a letter written to plaintiff a few days before suit, no mention is made by them of the alleged imperfect alignment of the machinery.
The engine was' installed by a ship carpenter of thirty years’ experience in such work, and his positive statement that the engine and propeller shaft were in perfect alignment is convincing. In fact we find no reason for disturbing the trial Court’s judgment rendered in plaintiff’s favor.
The judgment is accordingly affirmed.
Affirmed.